Citation Nr: 1707037	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  12-34 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to special monthly compensation based on loss of use of a creative organ. 


REPRESENTATION

Appellant represented by:	David F. Bander, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran has withdrawn the appeal, as discussed in more detail below. 


FINDING OF FACT

A February 2017 written statement submitted on the Veteran's behalf by his representative and containing his name and claim number clearly expresses his wish to withdraw the issue on appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are satisfied.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A February 2017 written statement submitted on the Veteran's behalf by his representative and containing his name and claim number clearly expresses his wish to withdraw the issue on appeal.  The criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204(b).  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, the issue of entitlement to special monthly compensation based on loss of use of a creative organ is dismissed.  See 38 U.S.C.A. § 7105(d). 


ORDER

Entitlement to special monthly compensation based on loss of use of a creative organ is dismissed. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


